Title: From Thomas Jefferson to George Jefferson, 14 March 1798
From: Jefferson, Thomas
To: Jefferson, George


          
            Dear Sir
            Philadelphia Mar. 14. 98.
          
          I yesterday recieved a letter from mr Jordan Harris informing me that an irregularity in the assignment of Lucy Wood’s bond to him occasions a demurrer to it’s payment under the caution expressed in my letter to you that it should be legally assigned. the caution was a reasonable one, as we should naturally expect an assignee to take care that his title be legal. however not wishing to be scrupulous, and observing by his statement that the only irregularity is in the assignment’s being made by Stephen Southall on behalf of Lucy Wood (tho’ not under her signature) knowing that he has done business for mrs Wood his mother in law, I would wish you to pay it, taking in the bond. this will secure me against any action on it at Common law, and Chancery would not molest an obligor in such a case. I am still uninformed by mr Harris what is the amount of the bond, and there were two given to the same person on the same day, the one for £33. the other for £16–10. but this need not delay the payment. I shall hear of the other one, as Colo. Bell is enquiring after it & will draw on you for it if he finds it. there is a mr Charles L. Lewis here, son of the gentleman of the same name at Buckisland in Albemarle, and my nephew. he came to seek business in some counting house or office. there is very little prospect of getting a place for him, in which case he will come to Richmond on the same errand. he appears to be a prudent, good & regular young man, entirely docile, has worked a year or two in a country store, and is I believe equal to common business. my acquaintance in Richmond is so small that I cannot be of [assistance?] to him there. if he should come, I will take the liberty of ad[dressing] him to [you?], and in the mean time will ask the favor of you […] know of any vacancy for him, to endeavor to keep it open […] dropping me a line, he will go off immediately to Richmond. he [will] be easy in his terms, on being boarded. I am with great esteem Dear Sir
          Your friend & servt
          
            Th: Jefferson
          
        